Title: Samuel Martin to James Madison, 26 February 1829
From: Martin, Samuel
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Campbellstation T.
                                
                                26 Feby 1829
                            
                        
                         
                        I received yours of the 30 Jany, in answer to mine of the 12th for which Sir please accept my best thanks for
                            it conferred a very particular favour the matter about the P. office as you Say requires hesitation before it would be
                            prudent to enter on such an expensive experiment this Sir is very true in all things there will be wrong done but to
                            guard as much as possible against wrong is all that Can be done my opinion is it will be a much safer & more
                            usefull distribution of the revenue than to divide it amongst the States what at this time a great many are advocating Some
                            think postage on newspapers a very trifling matter I find people feel it much more than paying for the newspaper So
                            persuaded are the that the ought to come free in my opinion the ought in every State where printed & as it now is
                            every printer receive them free no matter where from and it ought no doubt be a matter come at by degrees as the national
                            debt is paid at that period should peace Continue all ought to pass free it is a new matter & will require time
                            and much discussion to bring the matter properly before the people the matter of a division of revenue amongst the States
                            I think a very dangerous experiment much more so then the other this nation as the debt is paid off will be placed in a
                            new Situation protecting duties must be levied & then the [Scuffle] will be by the States for that revenue now if
                            anything would please all parties more than that all should pass free in the mail I am at a loss to know in ten or 15
                            years it will Cost 3 Million at least to support the mail establishment your State if a Convention is held will probably
                            allow a general Sufferage now the people to make this usefull to them ought to be informed and I know of no means so
                            likely to effect this as that all should Communicate freely by the mail free of expence Mr. Madison would confer a very
                            particular favour by thinking of this matter and again giving me in exchange the Opinion he may form of it
                        
                        
                            
                                Martin Saml.
                            
                        
                    